         Case 1:15-cr-00581-PAC Document 51
                                         50 Filed 08/31/20
                                                  08/28/20 Page 1 of 2
                                         U.S. Department of Justice
[Type text]
                                                     United States Attorney
                                                     Southern District of New York

                                                     The Silvio J. Mollo Building
                                                     One Saint Andrew’s Plaza
                                                     New York, New York 10007

                                                     August 28, 2020

BY ECF
                                                                    8/31/2020
The Honorable Paul A. Crotty                                        The September 10
United States District Judge                                        VOSR is adjourned to
Southern District of New York                                       Monday, October 12,
Daniel Patrick Moynihan U.S. Courthouse                             2020 at 11:30 AM. SO
500 Pearl Street                                                    ORDERED.
New York, New York 10007

       Re:     United States v. Miguel Moore, 15 Cr. 581 (PAC)

Dear Judge Crotty:

        As the Court may recall, the defendant was arrested on July 19, 2015, after two NYPD
officers found a loaded 9-millimeter pistol in his pants during a routine traffic stop. At a
suppression hearing, the officers’ testimony—corroborated by contemporaneous radio calls—
established that the defendant had drawn the gun on the officers and attempted to point it at them
while yelling that he would shoot them. See Dkt. #18 at 4-86, 103-54. Backup arrived, and the
defendant was eventually subdued after fighting with, and trying to shoot, the officers for several
minutes. Id. at 154-83. At sentencing, the Government’s position was that the applicable
Sentencing Guidelines range was 92 to 115 months’ imprisonment, and it urged the Court to
impose a sentence at the high end of that range. See Dkt. #37. The Court calculated the
Guidelines differently and imposed a sentence of 51 months’ imprisonment, followed by three
years of supervised release. See Dkt. #40.

        The defendant sustained approximately sixteen disciplinary infractions while in federal
custody, including ones for participating in a large plot to distribute K2 synthetic marijuana, one
for possessing a dangerous weapon, one for fighting, and four for assault. His supervised release
began on August 9, 2019.

        On May 4, 2020, the defendant was arrested in Mount Vernon on charges of criminal
possession of approximately two grams of crack cocaine, approximately four ounces of
marijuana, and a loaded .22-caliber revolver. 1 Two days later, the United States Probation
Office in the District of Connecticut filed a Petition based on the defendant’s violation of the
conditions of his supervised release. The matter was then transferred back to this Court, which


1
  The revolver was found in the back of the police car where the defendant was placed following
his arrest. The Government has learned from Westchester County prosecutors that subsequent
investigation has revealed the gun had DNA on it matching another individual, who police had
arrested and transported in the same police car several days earlier.
         Case 1:15-cr-00581-PAC Document 51
                                         50 Filed 08/31/20
                                                  08/28/20 Page 2 of 2

                                                                                          Page 2


appointed Louis Freeman, Esq. to represent the defendant. See Dkt. #49. The Court also set a
conference control date of Thursday, September 10, 2020.

       The defendant remains in state custody based on a parole violation, and his next
appearance on the state case is scheduled for September 17, 2020. 2 The Government obtained
two writs to transport him into federal custody, one dated May 11, 2020 and the second dated
July 14, 2020. The United States Marshals Service has advised the undersigned, however, that it
would not transport the defendant (or any other inmates) from state to federal custody due to the
COVID-19 pandemic.

       Accordingly, the Government respectfully requests that the September 10, 2020 date be
adjourned and that whenever a presentment and arraignment on the Probation Petition is
scheduled, it be conducted by teleconference, assuming the state facility where the defendant is
housed can accommodate such a request. The undersigned has attempted to communicate with
defense counsel, Mr. Freeman, but has thus far been unsuccessful. His position on the
Government’s requested adjournment is not known at this time.

                                                    Respectfully submitted,

                                                    AUDREY STRAUSS
                                                    Acting United States Attorney for the
                                                    Southern District of New York


                                             By:    _________________________________
                                                    Frank J. Balsamello
                                                    Assistant United States Attorney
                                                    (212) 637-2325

cc: Louis Freeman, Esq., counsel for defendant Miguel Moore (by ECF)




2
  The defendant was initially detained at Westchester County Jail on the state charges stemming
from the instant arrest. Earlier this morning, the Government learned that on July 28, 2020, he
was ordered released on his own recognizance on those charges. He is now housed at Downstate
Correctional Facility on the parole violation, and he is expected to be moved to Greene
Correctional Facility sometime next week.
